It appears to me that under M.S.A. 471.59 the entering into of an agreement between the county and the city for the joint construction of the hospital was a prerequisite or a condition precedent to an election on the question of issuing the bonds. Subd. 1 clearly provides that two or more governmental units, by agreement entered into through action of their governing bodies, may jointly exercise any power common to the contracting parties. By that language, it would seem that the governmental units must first enter into their agreement before they can jointly exercise any power common to both. Subd. 2 provides that the agreement shall state the purpose or power to be exercised, and it provides for the method by which the purpose sought shall be accomplished or the manner in which the power shall be exercised. Subd. 3 states in part that the parties to such agreement may provide for disbursements from public funds to carry out the purposes of the agreement. Subd. 4 refers to the termination of the agreement. Subd. 5 states that the agreement shall provide for the disposition of any property acquired as the result of such joint exercise of powers and for the return of any surplus moneys in proportion to contributions of the several contracting *Page 180 
parties after the purpose of the agreement has been completed.
All subdivisions of this section so definitely refer to the agreement between the governmental units that it seems as if the intention must have been that the agreement should be entered into through action of the governmental bodies before exercising any power common to the contracting parties. Here, in the absence of such an agreement, it appears that "the county in attempting to issue the bonds in question is attempting to exercise alone a power that was granted to it and the city jointly," as stated by Mr. Justice Peterson in his dissenting opinion.
I cannot see where the voters were misled in connection with the ballot prepared by the county auditor, even though two questions were to be voted on. It appears from a reading of the ballot submitted that the propositions to be voted upon were stated in sufficiently clear language to be understood by the voters. The fact that 2,427 voters voted "yes" and 1,608 voted "no" on the first question and that 2,279 voters voted "yes" and 1,603 voted "no" on the second question would clearly indicate that they understood what they were doing. However, in view of the fact that it appears to me that the governing bodies of the county of Swift and the city of Benson should have entered into an agreement as provided by § 471.59 prior to the time the county attempted to issue the bonds in question, I cannot concur with the majority opinion. *Page 181